Citation Nr: 0944575	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-33 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Whether the reduction of the rating assigned to service-
connected major depressive disorder (MDD) from 50 percent to 
30 percent, effective August 1, 2004, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The Veteran had active service from September 1999 to May 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Sioux Falls, 
South Dakota Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rating assigned to 
the Veteran's service-connected MDD from 50 percent to 30 
percent, effective August 1, 2004.  In June 2004, the Veteran 
requested that his claims file be transferred to the Fargo 
RO.  In August 2007, the Board remanded this matter for 
further evidentiary development.  


FINDINGS OF FACT

1. By a September 2002 rating decision, the RO granted 
service connection for a depressive disorder secondary to the 
service-connected cervical spine disc disease with limitation 
of motion, and assigned a 50 percent disability rating, 
effective from December 11, 2001.

2. Following a January 2004 VA examination, by a letter dated 
in February 2004, the RO notified the Veteran that medical 
evidence reflected improvement in his condition and that the 
RO proposed to reduce the 50 percent disability rating to 30 
percent. 

3. By a May 2004 rating decision, the RO implemented a 
reduction to 30 percent, effective August 1, 2004, and notice 
of the reduction was mailed to the Veteran that same month.  
The Veteran disagreed with the reduction.

4. The RO followed proper procedure in reducing the 50 
percent evaluation to 30 percent for the veteran's service-
connected MDD.

5. The 50 percent disability rating for the Veteran's 
depressive disorder was in effect from December 11, 2001 to 
July 31, 2004 - a period of less than five years.

6. The competent medical evidence does not reflect that the 
Veteran had improvement of his service-connected MDD so as to 
warrant a reduction in the assigned rating from 50 to 30 
percent.


CONCLUSION OF LAW

Inasmuch as the reduction of the assigned rating for the 
Veteran's MDD from 50 to 30 percent was not proper, the 50 
percent rating is reinstated, effective August 1, 2004.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.105, 3.159, 3.344, 4.3, 4.7, 4.130, Diagnostic Code 9434 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA) enhanced VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  
In this case, for the reasons stated below, the Board finds 
that the Veteran is entitled to a restoration of his 50 
percent rating.  Therefore, to the extent any error may have 
been committed regarding either the duties to assist or 
notify, it has been rendered moot.

II. Factual Background

On VA examination in July 2002, the Veteran reported low 
motivation, feeling down and tired and in a daze.  He claimed 
his cervical pain and subsequent depression interfered 
significantly with functioning.  At that time he worked two 
jobs, in phone marketing and in a substance abuse treatment 
center.  He married recently and had a 4 year old 
stepdaughter.  On mental status examination he was found to 
be well-groomed and appeared calm.  He was well spoken, 
assertive, and a good historian.  He was alert and oriented 
and had an adequate fund of knowledge.  No memory problems 
were reported, his mood was down, his affect was observed to 
be constricted, and his speech was organized and fluent.  His 
thoughts were organized and goal-oriented.  He denied 
experiencing psychotic symptoms or suicidal ideations.  He 
presented with a history of depression, which he reportedly 
developed after he had significant pain in connection with an 
in-service injury.  The diagnoses included depressive 
disorder, and a Global Assessment of Functioning (GAF) score 
of 50 was assigned.  The examiner noted that the Veteran's 
functioning, including at work, and his family life had been 
affected significantly by his chronic pain in connection with 
the depression.

By a September 2002 rating decision, the RO granted service 
connection for a depressive disorder secondary to the 
service-connected cervical spine disc disease with limitation 
of motion, and assigned a 50 percent disability rating, 
effective from December 11, 2001.  In the letter in which the 
RO notified the Veteran of the rating decision, he was also 
advised that an examination would be scheduled at a future 
date to evaluate the severity of the service-connected 
depressive disorder.

On VA examination in January 2004, the Veteran reported he 
was not motivated and could not physically do what a normal 
19 to 23 year old does.  He had no energy and his mood was 
dull.  He had contemplated suicide, but indicated he would 
never do it because it would devastate his family.  He 
reported that Prozac stabilized his mood.  The examiner 
indicated that therapy notes showed the Veteran was 
inconsistently taking Prozac, lacked participation with the 
development of a treatment plan, did not appear to require 
treatment, and was not using his Prozac as prescribed in 
December 2003, and that in January last week he was at 
baseline.  He described his daily activities as waking up at 
8 a.m. and getting his stepdaughter ready for afternoon 
school.  His only other reported activity was attending the 
Gateway Program which he just started that month during the 
evenings.  During the day he was on his computer.  His plans 
involved getting a bachelors degree in computer information 
systems.  His work history for the last two years was 
reported as holding a job only during the last six months, 
and that one for only 16 hours a week.  He reported he was 
not motivated and could not work with his physical 
disabilities.  He socialized on a regular basis with friends 
and sometimes they worked on cars.  He was able to 
participate by going under "on a creeper on his back", but 
indicated that his participation was limited due to his 
physical limitations and pain.  He listed his current medical 
problems as neck pain, headaches, and that he could not get 
out of bed because of too much pain.  

Further, in January 2004, the VA mental status examination 
showed the Veteran had good eye contact, and his speech was 
in a monotonous tone, normal rate, and low volume.  He 
reported his mood as depressed and labile.  His affect was 
neutral throughout the interview, and his thought process was 
logical with tight associations.  His thought content was 
negative for any signs of psychosis.  The examiner noted no 
signs of mood lability, paranoia, or hallucinations.  He 
denied suicidal plan or intent and denied any history of 
physical aggression to others.  The examiner found the 
Veteran's presentation to be inconsistent with his reported 
level of depression.  There was no difficulty noted with 
concentration or attention.  The examiner noted that the 
Veteran's insight into his contribution to his own mental 
health issues was marginal to poor.  His social judgment and 
cognitive functioning were intact.  The examiner noted that 
there did not seem to be a significant change in the 
Veteran's drive or motivation from pre-military behaviors to 
the current reported and demonstrated behaviors.  The 
examiner concluded that the documented evidence and the 
Veteran's clinical presentation were consistent with mild 
symptoms of depression.  It was noted that the Veteran 
related his inability to work to his physical limitations.  
The examiner opined that the Veteran's impairment in 
functioning appeared to be more characterological and related 
to his physical complaints than related to depression, 
warranting a higher GAF than at the time of the original 
examination.  The diagnoses included depression and 
personality disorder, and a GAF score of 60 was assigned.  

By letter dated in February 2004, the RO notified the Veteran 
that medical evidence (the 2004 VA examination) reflected 
improvement in his condition, and proposed to reduce the 50 
percent disability rating to 30 percent.  The RO notified the 
Veteran that he could submit medical or other evidence to 
show that his evaluation should not be reduced.  He was also 
advised that he could request a personal hearing.

A March 3, 2004 VA mental health clinic note showed that the 
Veteran reported receiving the letter regarding the proposed 
reduction.  He reported he was close to a nervous breakdown, 
and that his marital relationship was at risk because of his 
limitations due to neck pain.  He believed his problems had 
gotten worse in the past two years.  He reported gaining 70 
pounds in the past year and could not exercise because of his 
physical limitations.  He had run out of Prozac and the 
prescription could not be filled without seeing a VA doctor.  
He thought about suicide many times, but denied any plans or 
attempts, reporting that he would not put his family through 
that.  He reported he was in college, but was not sure he 
would finish, and was going through vocational 
rehabilitation.  He was an overnight cashier at a gas station 
on Fridays and Saturdays for the past year.  He indicted it 
was hard to talk to his wife because she had her own 
problems, but he had a counselor here at VA who had really 
helped.  The diagnoses included depressive disorder, and a 
GAF score of 55 was assigned.  On March 22, 2004, he was seen 
by a VA social worker and it was noted that he was becoming 
more receptive to seeking treatment goals, and was developing 
a level of trust with the social worker.  

VA treatment records further showed that in April 2004, the 
Veteran reported school was going well and he enjoyed his 
studies.  He had applied for an overnight security position, 
and was hopeful and optimistic.  He was currently employed at 
[redacted] and did overnights.  He reported his home life with 
his wife and stepdaughter were going well.  In June 2004, he 
reported having difficulty falling asleep.  He had finished 
school for the semester and believed he would get all B's.  
He was working five days a week at a local motel and two 
nights at [redacted].  He was experiencing some strain with his 
wife, particularly regarding his lack of a sex drive, which 
he reported was because it resulted in pain for him.  His 
greatest complaint was difficulty with his short term memory.  

Received from the Veteran in April 2004 was a statement in 
which described why he felt that his service-related 
depression had not improved.  He reported that his depression 
medication had increased, he had gained 60 pounds, and he had 
increased incidents of unbearable pain for which he sought 
treatment.  He claimed he was misquoted and misrepresented 
according to the notes of his most recent mental health 
evaluation.  He claimed that his service-related pain often 
caused him to not participate in normal daily activities and 
contributed to his mood swings.  He claimed that overall, he 
had seen no progress or improvement in his condition.

By a May 2004 rating decision, the RO implemented a reduction 
to 50 percent, effective August 1, 2004.  By letter dated in 
May 2004, the RO advised the Veteran of the reduction.  

In his June 2004 notice of disagreement (NOD), the Veteran 
claimed he had a flattened affect, frequent (sometimes daily) 
panic attacks, sleep patterns affected by his condition, and 
frequent memory lapses.  

In September 2004, the Veteran's wife submitted her own 
personal statement in which she reported noticing significant 
changes in her husband's mood and behavior in the past 18 
months.  She reported he had panic attacks, tension headaches 
or migraines, decreased sex drive, periods of forgetfulness, 
showing no emotion except anger, lack of energy and 
motivation, and an inability to focus.  She claimed he had 
significant weight gain in the last 18 to 24 months, and that 
his medical conditions and depression had gotten worse.  

A September 2004 VA treatment record showed that the Veteran 
reported he was not sleeping well, had great difficulty with 
memory and concentration, had loss of appetite with weight 
loss, felt hopeless, and worried about his studies.  In 
October 2004, he reported his stressors had greatly 
diminished.  He continued to have problems with sleep, but no 
other problematic symptoms were noted.  He had no suicidal or 
homicidal ideation.  His thoughts were goal directed, and his 
mood was neutral, and his affect constricted.  He reported 
that when he was off Prozac for a number of weeks, he felt 
the difference and his mood was more irritable.  

On VA examination in October 2004, the Veteran complained 
that his overall emotional and psychological functioning had 
deteriorated since the last examination.  He talked of panic 
attacks in which he suffered a loss of breath and a sensation 
of a band around his head and he felt like his head was 
exploding.  He reported sometimes he could walk through it 
and other times he had to fall asleep.  He continued to 
complain of sleep problems, and reported there were times he 
did not have any sleep for a week, and that at the most he 
had three to four hours of sleep a night.  The examiner noted 
that despite this, the Veteran was enrolled full time in 
college with a major in computer programming, worked two 
night shifts at a gas station, and worked five night shifts 
as a clerk in a motel.  When asked about the impact of his 
sleep deprivation, the Veteran reported he just went through 
the motions, and alluded to his work having limited 
intellectual demands.  He believed he was doing poorly in 
school, and described himself as acting like a zombie.  He 
continued his mental health follow up with a VA social worker 
and was more consistent in keeping appointments.  He reported 
his marital difficulties remained unchanged.  The examiner 
noted that the Veteran's complaints regarding depression had 
remained largely unchanged.  

Further, in October 2004 on VA mental status examination, the 
Veteran was found to be oriented and cognitively intact.  He 
had an appropriate manner, but restricted his range to a 
depressed tone.  The examiner noted that the Veteran spoke 
softly with an unusual slowness and lack of normal 
intonation, which appeared consistent with his view of 
seeking to demonstrate the degree of his own depression.  He 
was dressed neatly with no difficulties in personal hygiene.  
The examiner noted that he tended to present his complaints, 
including sleep problems, in an extreme manner. and continued 
to describe himself as extremely depressed with markedly 
diminished interest in a wide range of activities.  He had 
been losing weight significantly and his clothes were loose.  
He complained of great fatigue and concentration 
difficulties.  He acknowledged a long history of suicidal 
ideation that was well controlled, and denied a history of 
any actual suicidal behavior.  The examiner indicated that it 
appeared difficult for the Veteran to talk in positive terms 
about anything, but that despite his complaints, he indicated 
this was the busiest he had kept himself since his discharge.  
His overall preoccupations were negative and tended to be 
rather morbid.  He appeared to be chronically depressed.  The 
examiner also noted that there appeared to be a pattern that 
the Veteran had developed in terms of markedly exaggerating 
his existing symptomatology, which was noted to be consistent 
with the MMPI accomplished in January.  The examiner 
indicated that the Veteran's presentation reflected both his 
depression and some personality-based exacerbation.  It was 
noted that his complaints focused around his somatic 
condition and he was preoccupied with physical matters in a 
very dramatic way.  The diagnoses included major depressive 
disorder, recurrent, and personality disorder (with 
histrionic features).  A GAF score of 60 was assigned, and 
the examiner noted that the GAF represented an estimate of 
the Veteran's overall functioning in the course of the past 
year, but that it was not possible to attribute his level of 
functional impairment differentially to his varied diagnoses, 
including his medical difficulties and his reaction to them.    

III. Analysis

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 50 
percent rating for the Veteran's MDD was in effect from 
December 11, 2001 to July 31, 2004 - a period of less than 
five years.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  

By way of history, the Board notes that in the September 2002 
rating decision, the RO granted service connection for a 
depressive disorder secondary to the service-connected 
cervical spine disc disease, and assigned a 50 percent 
disability rating, effective from December 11, 2001.  
Following a January 2004 VA examination, by letter dated in 
February 2004, the RO notified the Veteran that medical 
evidence reflected improvement in his condition and that the 
RO proposed to reduce the 50 percent disability rating to 30 
percent.  By a May 2004 rating decision, the RO implemented a 
reduction to 50 percent, effective August 1, 2004, and notice 
of the reduction was mailed to the Veteran that same month.  

In this case, the Board finds that the RO followed the proper 
procedures in reducing the assigned rating for the veteran's 
MDD from 50 to 30 percent, and he is not entitled to the 
benefit sought on appeal on that basis.  The Board must now 
address whether the competent evidence warranted a reduction 
in the assigned rating.

Reexaminations reflecting improvement, physical or mental, in 
disabilities likely to improve will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  
Here, the proposed reduction was made following a January 
2004 VA medical examination, with subsequent VA examinations 
in October 2004 and January 2009.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7. 
The Veteran's MDD has been rated under Diagnostic Code 9434.  
The Board notes that psychiatric disabilities other than 
eating disorders are rated pursuant to the criteria of a 
General Rating Formula.  See 38 C.F.R. § 4.130.  Under the 
formula, a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that with regard to the use of the phrase 
"such as" in 38 C.F.R. § 4.130 (General Rating Formula for 
Mental Disorders), ratings are assigned according to the 
manifestations of particular symptoms.  However, the use of 
the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve only as examples 
of the type and degree of the symptoms, or their effects, 
that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 
4.130 is not restricted to the symptoms provided in the 
Diagnostic Code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).

Here, after reviewing the record, the Board concludes that 
the competent medical evidence of record does not support the 
finding that the reduction in the Veteran's assigned rating 
from 50 to 30 percent was warranted.  The Board acknowledges 
that the July 2002 VA examination found, in pertinent part, 
that the Veteran had no memory problems and his speech was 
organized and fluent.  His thoughts were organized and goal-
oriented.  Similarly, the January 2004 VA examination found 
he socialized on a regular basis with friends, his speech was 
appropriate, his thought process was logical with tight 
associations and negative for any signs of psychosis, no 
difficulty was noted with concentration or attention, and his 
social judgment and cognitive functioning were intact.  
Simply put, these symptoms are not consistent with the 
criteria for a 50 percent rating.

Despite the foregoing, the Board must conclude that the 
rating reduction was not warranted, as the preponderance of 
the evidence is against finding improvement in the Veteran's 
service-connected MDD.  In pertinent part, the Board notes 
that the findings of the January 2004 VA examinations are 
similar to those of the July 2002 examination, which was the 
basis for the grant of service connection and the assignment 
of the 50 percent rating.  In that regard, the Board notes 
that on VA examination in July 2002, the Veteran reported 
having low motivation and feeling down, and his affect was 
constricted.  He was working two jobs at the time.  The 
examiner noted that the Veteran's functioning, including at 
work, and his family life had been significantly affected by 
his chronic pain in connection with depression.  On the VA 
examination in January 2004, the Veteran reported he was not 
motivated and his mood was dull.  His daily activities 
involved taking care of waking up and getting his 
stepdaughter ready for school and attending a Gateway 
computer program in the evenings.  He worked 16 hours a week 
for the last six months.  He reported he was not motivated.  
His mood was depressed and his affect was neutral.  He was 
found to have mild symptoms of depression.  

With regard to Global Assessment of Functioning (GAF) scores, 
the Board notes on the VA examination in July 2002, a GAF 
score of 50 was assigned and on VA examination in January 
2004 a GAF score of 60 was assigned.  Subsequent GAF scores 
were reported as 55 (March 2004), 60 (October 2004), 58 (May 
2007, February 2008, October 2008), and 55 (January 2009).  
GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 
(1995).  According to the American Psychiatric Association's 
DSM-IV, GAF scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

The Board notes that while the examiner's classification of 
the level of psychiatric impairment, by words or by a GAF 
score, is to be considered, it is not determinative of the 
percentage rating to be assigned as the rating depends on 
evaluation of all the evidence.  38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.  The Board acknowledges that the GAF scores 
assigned by the VA examiner in July 2002 (GAF score of 50) 
and the VA examiner in January 2004 (GAF score of 60) appear 
to show that the Veteran's level of occupational and social 
impairment has improved.  However, the Board notes that the 
GAF score is but part of the evidence to be considered, and 
in and of itself is not determinative of the percentage to be 
assigned.  Moreover, on the VA examination in 2004, the 
examiner opined that the Veteran's impairment in his 
functioning appeared to be more characterological and related 
to his physical complaints than to his depression.  In that 
regard, the Board notes that the Veteran's depression was 
service connected as secondary to his service-connected 
cervical disability, which has resulted in physical 
complaints, primarily pain, by the Veteran.  

The Board also finds it significant that the preponderance of 
the medical evidence dated from 2004 through 2009, including 
VA examination reports and numerous VA treatment records, 
show that the Veteran's MDD has resulted in primarily the 
same ongoing symptoms - depression, concentration and memory 
problems, constricted affect, sleep problems, marital 
difficulties, and struggles maintaining employment and 
attending school.  The Board finds that the Veteran's ongoing 
symptoms attributed to his MDD are consistent with the 
criteria for a 50 percent rating under Diagnostic Code 9434.  

In view of the foregoing, the Board concludes that the 
competent medical evidence does not reflect that the Veteran 
had improvement of his service-connected MDD so as to warrant 
a reduction in the assigned rating from 50 to 30 percent.  
Although the record does not reflect that he has all of the 
requisite symptomatology for a 50 percent rating under 
Diagnostic Code 9434, he does satisfy multiple examples of 
the requisite criterion.  See also Mauerhan, supra.  
Moreover, as stated above, VA regulations mandate resolving 
any reasonable doubt regarding the degree of disability in 
favor of the claimant, 38 C.F.R. § 4.3; and that where there 
is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating. 38 C.F.R. § 4.7.  For these reasons, the Board 
concludes that the Veteran is entitled to restoration of the 
50 percent rating for his service-connected MDD, effective 
August 1, 2004.

ORDER

Inasmuch as the reduction of the assigned rating for the 
Veteran's MDD from 50 to 30 percent was not proper, the 
benefit sought on appeal is allowed and the 50 percent rating 
is reinstated, effective August 1, 2004, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


